DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the vertical wall”, “the vertical wall” and “a vertical wall" in Lines 2, 3 and 4 respectively.  There is not appropriate antecedent basis for this limitation in the claim. Appropriate correction is required. Claims 13 and 14 are rejected as they depend on Claim 12.
Claim 20 contains the trademark/trade name Inconel, Hastelloy.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade Inconel, Hastelloy and, accordingly, the identification/description is indefinite.
  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cobb (U.S. Patent # 6883804).


Regarding claim 1, Cobb discloses an annular seal (fig 2), comprising: a seal body (12), comprising: a heel; an upper leg and a lower leg each extending from the heel ( as seen in examiner annotated fig 2 below); and a cavity formed between the upper leg and the lower leg ( as seen in examiner annotated fig 2 below) and comprising a first cavity portion and a second cavity portion ( as seen in examiner 

    PNG
    media_image1.png
    620
    829
    media_image1.png
    Greyscale


Regarding claim 2, Cobb discloses the seal, wherein the upper leg comprises an upper surface extending from the heel and an upper contact surface, and wherein the lower leg comprises a lower surface extending from the heel and a lower contact surface ( as seen in examiner annotated fig 2 below).

Regarding claim 3, Cobb discloses the seal, wherein the seal comprises a larger overall height measured between the upper contact surface and the lower contact 

Regarding claim 4, Cobb discloses the seal, wherein the first cavity portion comprises an opening (opening as seen in examiner annotated fig 2 below).

Regarding claim 5, Cobb discloses the seal, wherein the opening is defined between an upper opening surface of the upper leg and a lower opening surface of the lower leg ( as seen in examiner annotated fig 2 below).

Regarding claim 6, Cobb discloses the seal, wherein an overall height of the opening as measured between the upper opening surface and the lower opening surface is larger than the overall height of the second cavity portion as measured between an upper surface and a lower surface of the second cavity portion ( height of the opening as measured between the upper opening surface and the lower opening surface is larger than the overall height of the second cavity portion as measured between an upper surface and a lower surface of the second cavity portion as seen in examiner annotated fig 2 below).

Regarding claim 7, Cobb discloses the seal, wherein the first cavity portion comprises an upper curved surface extending from the upper opening surface to the 

Regarding claim 8, Cobb discloses the seal, wherein the first cavity portion is configured to receive the energizing element (56 in first cavity portion as seen in examiner annotated fig 2 below) and capture the energizing element between the upper curved surface and the lower curved surface ( as seen in examiner annotated fig 2 below).

Regarding claim 9, Cobb discloses the seal, wherein the upper curved surface and the lower curved surface comprise a larger radius than that of the energizing element ( as seen in examiner annotated fig 2 below).

Regarding claim 10, Cobb discloses the seal, wherein the second cavity portion is free of an energizing element ( as seen in examiner annotated fig 2 below). 

Regarding claim 11, Cobb discloses the seal, wherein the second cavity portion is formed between the first cavity portion and the heel ( as seen in examiner annotated fig 2 below).

Regarding claim 19, Cobb discloses the seal, wherein the seal body is formed from PTFE, a fluoropolymer, a perfluoropolymer, PTFE, TFM, PVF, PVDF, PCTFE, PFA, FEP, ETFE, ECTFE, PCTFE, a polyarylketone such as PEEK, PEK, or PEKK, a 

Regarding claim 20, Cobb discloses the seal, wherein the energizing element is formed from titanium, stainless steel, steel, Inconel®, Elgiloy®, Hastelloy®, other resilient metallic materials, or any combination thereof (Col 6 Lines 1 – 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb alone.

Regarding claim 15, Cobb discloses the seal.
Cobb does not disclose wherein a depth of the second cavity portion is at least 25%, at least 50%, at least 55%, at least 60%, at least 65%, at least 70%, at least 75%, at least 80%, at least 90%, at least 95%, or at least 100% of the depth of the first cavity portion, and wherein the depth of the second cavity portion is not greater than 200%, not greater than 150%, not greater than 125%, or not greater than 100% of the depth of the first cavity portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the depth limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide flexibility to the seal with the depth of the second cavity.  In re Aller, 105 USPQ 233.  

Regarding claim 16, Cobb discloses the seal.
Cobb does not disclose wherein the depth of the second cavity portion is at least 5%, at least 10%, at least 15%, at least 20%, at least 30%, at least 35%, or at least 40% of the overall length of the seal, and wherein the depth of the second cavity portion is not greater than 80%, not greater than 75%, not greater than 70%, not greater than 65%, not greater than 60%, not greater than 55%, not greater than 50%, not greater than 45%, or not greater than 40% of the length of the overall length of the seal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the depth limitation disclosed by Applicant, since it has been held that where the general conditions of a In re Aller, 105 USPQ 233.  


Regarding claim 17, Cobb discloses the seal.
Cobb does not disclose wherein as compared to a traditional seal without a second cavity portion, the seal increases a contact pressure at each of the upper contact surface and the lower contact surface by at least 5%, at least 10%, at least 15%, at least 20%, at least 25%, at least 30%, at least 35%, at least 40%, at least 45%, at least 50%, at least 75%, at least 95%, at least 100%, at least 125%, or at least 150%, and wherein the seal increases a contact pressure at each of the upper contact surface and the lower contact surface by not greater than 500%, not greater than 400%, not greater than 300%, not greater than 200%, or not greater than 100%.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the contact pressure limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide flexibility to the seal with the depth of the second cavity and thereby increasing the contact pressure of the seal.  In re Aller, 105 USPQ 233.  


Regarding claim 18, Cobb discloses the seal.
Cobb does not disclose wherein the seal conforms to a 25% limit of a Shell 300 Specification for leakage in each of an aligned condition and a misaligned condition.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the seal conformity disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide flexibility to the seal with the depth of the second cavity and thereby conforming to the seal assembly.  In re Aller, 105 USPQ 233.  


Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cob in view of Timpson (U. S. Patent # 4687212).

Regarding claim 12, Cobb discloses the seal.
Cobb does not disclose a vertical wall.
However, Timpson teaches a vertical wall (50, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the wall of the second cavity portion of Cobb with the vertical wall of Timpson to provide more opening to the second cavity portion and provide flexibility to the seal.
 The combination of Cobb and Timpson discloses wherein the second cavity portion comprises an upper surface extending towards the heel from the upper curved 

Regarding claim 13, the combination of Cobb and Timpson discloses the seal, wherein the upper surface and the lower surface are substantially parallel, curved, or a combination thereof (Cobb upper and lower surfaces are curved).

Regarding claim 14, Cobb discloses the seal, wherein the vertical wall is substantially parallel to the heel (Timpson 50 parallel to the hell of Cobb).

    PNG
    media_image1.png
    620
    829
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.

/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675